Title: James Madison to Asher Robbins, 1 August 1827
From: Madison, James
To: Robbins, Asher


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Aug. 1827
                            
                        
                        J. Madison presents his respects to Mr. Robbins with many thanks for the copy of his oration delivered on the
                            4th. of July last. Less can not be said of it, than that it has taken very interesting views of well chosen topics, and
                            given an instructive example of condensed and vigorous eloquence
                        
                            
                                
                            
                        
                    